Citation Nr: 0213434	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  00-18 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to 
November 1954 and again from May  to September 1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Montgomery, Alabama 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which determined that the veteran has not submitted new 
and material evidence to reopen a previously denied claim for 
service connection for a back disability.  This is the only 
issue properly on appeal at this time.  

The Board notes that the RO also developed for appellate 
review an issue of service connected for resection of the 9th 
and 10th ribs.  However, in April 2002, the RO held that the 
veteran was already service-connected for the rib condition, 
and the RO increased the rating for the rib condition from 0 
percent to 20 percent disabling.  The issue of service 
connection for a rib condition is not on appeal, as such 
benefit has been granted by the RO.  To date, the veteran has 
not appealed for an increased for the service-connected rib 
condition, and such issue is not before the Board at this 
time.  


REMAND

On a VA Form 9 filed in September 2000, the veteran marked 
the form to indicate his desire for a hearing at the RO 
before a member of the Board.  In a November 2000 letter, the 
RO offered the veteran the option of a Board videoconference 
hearing at the RO or an in-person hearing with a member of 
the Board visiting the RO (i.e., Travel Board hearing).  
Later that month, the RO received a response from the veteran 
indicating that he desired a Travel Board hearing.  In 
November 2001, the veteran also requested a hearing before RO 
personnel; such hearing, before a Decision Review Office of 
the RO, was held in January 2002.  However, there is no 
evidence in the claims folder to indicate that the Travel 
Board hearing has been scheduled or the request withdrawn by 
the veteran.  Thus the RO must schedule the veteran for a 
Travel Board hearing.  38 U.S.C.A. § 7107 (West Supp. 2002); 
38 C.F.R. § 19.75, 19.76, 20.703, 20.704 (2001).

Accordingly, this case is remanded to the RO for the 
following action: 

The RO should schedule the veteran for a 
Travel Board hearing on the issue on 
appeal.  After the hearing is conducted, 
the case should be returned to the Board, 
in accordance with appellate procedures.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


